Exhibit 10.4

 

November 15, 2010

 

DVB GROUP MERCHANT BANK (ASIA) LTD.

77 Robinson Road 30-02

Singapore

Attention: Martijn van Tuyl

Facsimile: +65 6511 0700

 

RE:          Loan Agreement dated as of January 16, 2008 (as amended, the “Loan
Agreement”) among, inter alia, the parties named therein as Borrowers (the
“Borrowers”), the parties named therein as Guarantors, the banks and financial
institutions named therein as Lenders, the banks and financial institutions
named therein as Swap Banks, and DVB Group Merchant Bank (Asia) Ltd. as Facility
Agent (in such capacity, the “Facility Agent”) and Security Trustee

 

Reference is hereby made to (i) the Loan Agreement and (ii) the Letter Agreement
dated as of September 30, 2010 (the “Forbearance Letter”) whereby the Credit
Parties agreed subject to the conditions therein to forbear from exercising any
of the rights or remedies arising from the Specified Events of Default as
provided therein.  Capitalized terms defined in the Loan Agreement and not
otherwise defined herein are used herein as therein defined.

 

In order to allow time for TBS International, plc and its affiliates to work
with their various lenders (including the lenders party to the Loan Agreement)
towards a mutually agreeable solution on their outstanding indebtedness, we
hereby request that the Credit Parties extend the period under which they agreed
to forbear from exercising any of the rights or remedies arising from the
Specified Events of Default available to them under the Finance Documents or
under applicable law (all of which rights and remedies are hereby expressly
reserved by the Credit Parties) until the earlier of (i) the occurrence of a
Forbearance Termination Event and (ii) 12:01 a.m. E.S.T. on January 13, 2011
(the “Forbearance Extension Period”).

 

Such forbearance in respect of the Credit Parties’ rights and remedies under the
Finance Documents is conditioned upon and subject to TBS International plc
and/or their applicable subsidiaries and affiliates having entered into
amendments, waivers, forbearances or other modifications on or before
November 15, 2010 in respect of each of the other loan facilities listed on
Schedule 1 hereto, deferring and/or forbearing until no earlier than
December 29, 2010 any rights of the respective creditor parties under such loan
facilities arising as a result of the Payment Suspension.  In connection with
your agreement hereunder, TBS International, plc agrees to pay a fee to the
consenting Credit Parties in an amount of 0.05% of such Credit Parties’ total
outstanding loan amount under the Loan Agreement.

 

--------------------------------------------------------------------------------


 

Subject to the conditions precedent stated in the preceding paragraph and
subject to the other terms and conditions set forth above, by counter-signing
this letter the Facility Agent, for itself and on behalf of the other Credit
Parties, agrees:

 

(i)            during the Forbearance Extension Period, the following minimum
cash liquidity covenant shall replace the existing minimum cash liquidity
covenant contained in the Bank of America Facility Financial Covenants:

 

“For each calendar week ending during the Forbearance Extension Period, permit
the aggregate daily closing balance of Qualified Cash of the Loan Parties to be
less than $15,000,000 on the last business day of any week or on average in any
week, of which a minimum average balance of $5,625,000 must be deposited with
Bank of America, N.A.”

 

; and

 

(ii)           to forbear from exercising any of the rights or remedies arising
solely from the Specified Events of Default (which shall include (in addition
those identified in the Forbearance Letter) defaults arising from the suspension
of payments by TBS International, public limited company and its affiliates of
certain scheduled principal installments owing in respect of Indebtedness of
such persons during the Forbearance Extension Period, as more particularly
described on Schedule 1 hereto) on the terms set forth in the Forbearance
Letter, as modified by the terms above.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

Acknowledged and Agreed,

 

 

DVB GROUP MERCHANT BANK (ASIA) LTD.,

As Facility Agent, for and on behalf of itself and the other Credit Parties

 

 

 

 

 

 

 

 

By:

/s/ Jane Freeberg Sarma

 

 

 

 

Name: Jane Freeberg Sarma

 

 

 

Title: Attorney-in-fact

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Amount

 

Date

 

Royal Bank of Scotland plc Term Loan Facility dated as of March 29, 2007 (as
amended from time to time thereafter)

 

$

417,500

 

December 1, 2010

 

 

$

417,500

 

December 9, 2010

 

 

$

417,500

 

December 23, 2010

 

 

 

 

 

 

 

Credit Suisse AG Loan Agreement dated as of December 7, 2007 (as amended)

 

$

437,000

 

November 19, 2010

 

 

$

437,000

 

December 13, 2010

 

 

 

 

 

 

 

Joh. Berenberg, Gossler & Co. KG Loan Agreement dated as of June 19, 2008 (as
amended)

 

$

812,500

 

December 22, 2010

 

 

 

 

 

 

 

Commerzbank AG dated as of May 28, 2008 (as amended)

 

$

1,000,000

 

December 2, 2010

 

 

--------------------------------------------------------------------------------